Click here for TABLEOFCONTENTS UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June30, 2009 Commission file number 1-5128 MEREDITH CORPORATION (Exact name of registrant as specified in its charter) Iowa 42-0410230 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1716 Locust Street, Des Moines, Iowa 50309-3023 (Address of principal executive offices) (ZIP Code) Registrant's telephone number, including area code:(515) 284-3000 Securities registered pursuant to Section 12 (b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $1 New York Stock Exchange Securities registered pursuant to Section 12 (g) of the Act: Title of class ClassB Common Stock, par value $1 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes xNoo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K or any amendment to this Form10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act: Large accelerated filerxAccelerated fileroNon-accelerated fileroSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox The registrant estimates that the aggregate market value of voting and non-voting common equity held by non-affiliates of the registrant at December31, 2008, was $591,000,000 based upon the closing price on the New York Stock Exchange at that date. Shares of stock outstanding at July 31, 2009 Common shares 35,794,997 ClassB shares 9,160,735 Total common and ClassB shares 44,955,732 DOCUMENT INCORPORATED BY REFERENCE Certain portions of the Registrant's Proxy Statement for the Annual Meeting of Shareholders to be held on November4, 2009, are incorporated by reference in Part III to the extent described therein. TABLE OF CONTENTS Page Part I Item 1. Business 1 Description of Business Publishing 2 Broadcasting 6 Executive Officers of the Company 10 Employees 10 Other 10 Available Information 10 Forward Looking Statements 11 Item1A. Risk Factors 11 Item1B. Unresolved Staff Comments 13 Item2. Properties 13 Item3. Legal Proceedings 13 Item4. Submission of Matters to a Vote of Security Holders 13 Part II Item5. Market for Registrant's Common Equity, Related Shareholder Matters, and Issuer Purchases of Equity Securities 14 Item 6. Selected Financial Data 16 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item7A. Quantitative and Qualitative Disclosures About Market Risk 42 Item 8. Financial Statements and Supplementary Data 43 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 89 Item9A. Controls and Procedures 89 Item 9A(T). Controls and Procedures 90 Item9B. Other Information 90 Part III Item10. Directors, Executive Officers, and Corporate Governance 91 Item11. Executive Compensation 91 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 91 Item13. Certain Relationships and Related Transactions and Director Independence 92 Item 14. Principal Accounting Fees and Services 92 Part IV Item15. Exhibits and Financial Statement Schedules 93 Signatures 97 Index to Attached Exhibits E-1 Meredith Corporation and its consolidated subsidiaries are referred to in this Annual Report on Form10-K (Form10-K) as Meredith, the Company, we, our, and us. PART I ITEM1.BUSINESS GENERAL Meredith Corporation is one of the nation's leading media and marketing companies.
